EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Air Methods Corporation: We consent to the incorporation by reference in the registration statements FormS-3 (No. 333–163467) and Form S-8 (Nos. 33-24980, 33-46691, 33-55750, 33-65370, 33-75742, 333-108599, 333-138771, and 333-168633) of Air Methods Corporation of our reports dated February29, 2012 with respect to the consolidated balance sheets of Air Methods Corporation and subsidiaries (the Company) as of December 31, 2011 and 2010, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2011, and the related consolidated financial statement schedule and the effectiveness of internal control over financial reporting as of December 31, 2011, which reports appear in the December 31, 2011 annual report on Form 10-K of Air Methods Corporation. Our report dated February29, 2012, on the effectiveness of internal control over financial reporting as of December31, 2011, contains an explanatory paragraph that states the Company acquired OF Air Holdings Corporation (Omniflight) and United Rotocraft Solutions, LLC (URS) during 2011, and management excluded from its assessment of the effectiveness of the Company’s internal control over financial reporting as of December31, 2011, Omniflight’s and URS’s internal control over financial reporting associated with total assets of $244.0 million and $3.8 million, respectively, and total revenues of $61.5 million and $4.1 million, respectively, included in the consolidated financial statements of Air Methods Corporation and subsidiaries as of and for the year ended December31, 2011. Our audit of internal control over financial reporting of the Company as of December31, 2011 also excluded an evaluation of the internal control over financial reporting of Omniflight and URS. /s/ KPMG LLP Denver, Colorado February 29, 2012
